    Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 1 of 15 PageID #: 6726



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

THE COURTLAND COMPANY, INC.,
a West Virginia Business Corporation,

              Plaintiff,

v.                                       Civil Action No. 2:18-cv-01230

UNION CARBIDE CORPORATION,
a New York Corporation,

        Defendant.

                        MEMORANDUM OPINION AND ORDER


              Pending is the plaintiff’s renewed motion for partial

summary judgment, filed on November 3, 2020 (ECF No. 178).               The

motion is confined to the plaintiff’s Count I “CERCLA” claim.


                                I.    Background


              The plaintiff commenced this action by filing a

complaint on August 15, 2018.          See ECF No. 1.     The complaint

alleges that the plaintiff is a corporation that owns a parcel

of real property abutting Davis Creek in Kanawha County, West

Virginia, and that the defendant is a corporation that owns a

nearby parcel of real property called the “UCC Tech Center.” 1



1 The property has also been referred to as the “UCC Facility,”
the “West Virginia Regional Technology Park,” the “South
Charleston Technology Park,” and the “Technology Park.”
    Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 2 of 15 PageID #: 6727



See id. ¶ 4-5.       The plaintiff alleges that the defendant has

used the UCC Tech Center to store hazardous and toxic materials,

which have been released into the nearby environment including

the plaintiff’s property.         See id. ¶¶ 1, 14-46.      Based on these

allegations, the plaintiff asserts the following federal- and

state-law causes of action: recovery of response costs and

declaratory relief under the Comprehensive Environmental

Response, Compensation, and Liability Act of 1980 (“CERCLA”), 42

U.S.C. §§ 9607(a), 9613(g) (Count I); citizen suit relief for

violations of § 7002(a)(1)(A) of the Resource Conservation and

Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6972(a)(1)(A), and

the West Virginia Hazardous Waste Management Act (Count II);

citizen suit relief for judicial abatement of an imminent and

substantial endangerment under § 7002(a)(1)(B) of RCRA, 42

U.S.C. § 6972(a)(1)(B) (Count III); judicial abatement of a

public nuisance (Count IV); private nuisance (Count V);

negligence (Count VI); gross negligence (Count VIII); and strict

liability (Count IX).        See id. ¶¶ 47–108. 2


              In a related case, Courtland Co., Inc. v. Union

Carbide Corp. (“Courtland II”), No. 2:19-cv-00894 (S.D.W. Va.),



2 By a September 29, 2020 memorandum opinion and order, the court
granted in part the defendant’s motion to dismiss the
plaintiff’s complaint and dismissed the plaintiff’s Count VII
claim for negligence per se. See ECF No. 163.

                                        2
    Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 3 of 15 PageID #: 6728



the plaintiff filed a similar complaint against the defendant

relating to two other parcels of real property, called the

Filmont Site and the UCC Railyard, both of which are adjacent to

the plaintiff’s property.           See Courtland II, ECF No. 1.      As in

this case, the plaintiff alleges in Courtland II that the

defendant owns the Filmont Site and the UCC Railyard and has

used them to store hazardous and toxic materials, which have

been released into the nearby environment including the

plaintiff’s property.        See id.    The Courtland II complaint

asserts the same claims as those the plaintiff asserts in this

case plus an additional claim for judicial abatement of a public

nuisance per se.       See id. 3


              On August 2, 2019, the plaintiff filed a motion for

partial summary judgment on its Count I CERCLA claim and its

Count IV public nuisance claim.          See ECF No. 79.     In response,

the defendant argued that the motion should be denied on the

merits, or, in the alternative and pursuant to Fed. R. Civ. P.

56(d), that a ruling on the merits should be delayed to allow

for necessary discovery.           See ECF No. 87.   In an August 23, 2019

order, the court agreed with the defendant that further




3 As in this case, the court dismissed the Courtland II
complaint’s claim for negligence per se. See Courtland II, ECF
No. 75.

                                         3
    Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 4 of 15 PageID #: 6729



discovery was appropriate and denied the plaintiff’s motion for

partial summary judgment on the ground that it was premature.

See ECF No. 89.


              On November 3, 2020, the plaintiff filed the current

renewed motion for partial summary judgment on its Count I

CERCLA claim.       See ECF No. 178. 4       In response, the defendant

again argues that the motion should be denied on the merits or,

alternatively, that, pursuant to Rule 56(d), further discovery

is needed before the court rules on the motion’s merits.               See

ECF No. 194.      The motion has been fully briefed and is ready for

disposition. 5


                               II.   Legal Standard


              Summary judgment is appropriate “if the movant shows



4 The plaintiff had filed another motion for partial summary
judgment on its Count I CERCLA claim on September 23, 2020, see
ECF No. 163, but, on October 5, 2020, filed a motion to withdraw
it, which the court granted, see ECF No. 167; ECF No. 168.
5 The renewed summary-judgment motion also precipitated several
challenges to each party’s evidentiary submission. The
defendant filed objections or, in the alternative a motion to
strike the plaintiff’s evidence relating to the Filmont Site and
the UCC Railyard. See ECF No. 192. The plaintiff filed
objections to portions of three declarations the defendant
submitted in support of its memorandum in opposition to summary
judgment. See ECF No. 210. And, the defendant filed a motion
to strike the plaintiff’s objections. See ECF No. 211. The
court addresses these motions in a separate order.

                                         4
 Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 5 of 15 PageID #: 6730



that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”           Fed. R.

Civ. P. 56(a).    A fact is “material” if it “might affect the

outcome of the suit under the governing law.”          Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).           A dispute is

“genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.”         Id.    In deciding a

motion for summary judgment, the court must view the evidence

and all reasonable inferences drawn therefrom in a light most

favorable to the non-moving party.        See Tolan v. Cotton, 572

U.S. 650, 651, 657 (2014) (per curiam).


           Under Rule 56(d), “[i]f a nonmovant shows by affidavit

or declaration that, for specified reasons, it cannot present

facts essential to justify its opposition” to the motion, the

court may deny the motion, defer consideration, allow further

discovery, or take other appropriate action.          Fed. R. Civ. P.

56(d).   Thus, if a nonmovant believes further discovery is

necessary for its opposition to summary judgment, the proper

course is to submit “a Rule 56(d) affidavit that outlines the

need for discovery and what additional facts [the nonmovant]

hope[s] to uncover through discovery to properly defeat summary

judgment,” Dave & Buster’s, Inc. v. White Flint Mall, LLLP, 616

F. App’x 552, 561 (citing Evans v. Techs. Applications & Serv.


                                     5
 Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 6 of 15 PageID #: 6731



Co., 80 F.3d 954, 961 (4th Cir. 1996)), or to otherwise “put the

district court on notice as to which specific facts are yet to

be discovered,” McCrary v. Md. Dep’t of Transp., Md. Transit

Admin., 741 F.3d 480, 485 (4th Cir. 2014).


           A Rule 56(d) request should be granted “‘where the

nonmoving party has not had the opportunity to discover

information that is essential to [its] opposition.’”           McCrary,

741 F.3d at 484-85 (4th Cir. 2014) (quoting Harrods Ltd. v.

Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002)).

“[S]uch motions are ‘broadly favored and should be liberally

granted’ in order to protect non-moving parties from premature

summary judgment motions.”      Id. at 485 (quoting Greater Balt.

Ctr. for Pregnancy Concerns, Inc. v. Mayor & City Council of

Balt., 721 F.3d 264, 281 (4th Cir. 2013)).


                             III. Discussion


A.   Summary judgment must be denied on the merits.


           The plaintiff seeks summary judgment only as to the

complaint’s Count I CERCLA claim.        The parties agree regarding

the analytical framework governing that claim.          See ECF No. 180-

1 at 21-23; ECF No. 194 at 11-12.


           “CERCLA encourages private individuals to clean up

                                     6
 Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 7 of 15 PageID #: 6732



environmental hazards by permitting them to recover specified

costs of cleanup from parties defined by CERCLA to be

responsible for the hazards.”       Westfarm Assocs. Ltd. P’ship v.

Wash. Suburban Sanitary Comm’n, 66 F.3d 669, 677 (4th Cir.

1995).   “A private-party plaintiff establishes a prima facie

case for cost recovery under CERCLA by establishing that (1) the

defendant is a potentially responsible person (‘PRP’); (2) the

site constitutes a ‘facility’; (3) a ‘release’ or a threatened

release of hazardous substances exists at the ‘facility’; (4)

the plaintiff has incurred costs responding to the release or

threatened release of hazardous substances (‘response costs’);

and (5) the response costs conform to the National Contingency

Plan.”   PCS Nitrogen Inc. v. Ashley II of Charleston LLC, 714

F.3d 161, 167-68 (4th Cir. 2013).


             The fourth element concerns causation.       See Ashley II

of Charleston, LLC v. PCS Nitrogen, Inc., 791 F. Supp. 2d 431,

479 (D.S.C. 2011) (stating the element requires proof “that the

release or threatened release has caused the plaintiff to incur

response costs” (emphasis added)).        As the Fourth Circuit has

explained,

                       Contrary to the rule followed in most areas
             of the law, the burden of proof as to causation in a
             CERCLA case lies with the defendant. The plaintiff
             must prove only that contaminants which were once in
             the custody of the defendant could have travelled onto
             the plaintiff’s land, and that subsequent contaminants

                                     7
    Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 8 of 15 PageID #: 6733



              (chemically similar to the contaminants once existing
              in defendant’s custody) on the plaintiff’s land caused
              the plaintiff to incur cleanup costs. The plaintiff
              need not produce any evidence that the contaminants
              did flow onto its land from the defendant’s land.
              Rather, once [the] plaintiff has proven a prima
              facie case, the burden of proof falls on the defendant
              to disprove causation.

                        . . . . Because the defendant bears the
              burden of proof as to causation, a defendant, to
              survive summary judgment, must come forward with
              sufficient evidence from which a jury could find that
              the defendant was not the source of the contamination.

Westfarm, 66 F.3d at 681 (emphasis in original); see also id. at

682 & n.8 (explaining that summary judgment for the plaintiff is

inappropriate if the defendant’s evidence “create[s] a genuine

issue of material fact as to whether the defendant could

disprove that it was the source of contamination at [the]

plaintiff’s site”).


              Although the defendant states that it does not concede

that the plaintiff has established a prima facie case, it

presents little argument that the plaintiff has failed to do so.

See ECF No. 194 at 12 & n.4; id. at 14 n.6.            Instead, the

defendant chiefly argues that it has satisfied its burden to

come forward with evidence from which the jury could find that

it was not the source of contaminants on the plaintiff’s

property.      See id. at 12-15 & nn. 4-6. 6



6 The defendant argues in passing that the same evidence
demonstrates that the plaintiff has failed to show that the
                                        8
    Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 9 of 15 PageID #: 6734



              With respect to its burden to demonstrate that it is

not the source of contaminants on the plaintiff’s property, the

defendant advances two arguments.           First, the defendant argues

it has presented evidence that contaminants known to be located

at the UCC Tech Center are not migrating to the plaintiff’s

property.      The defendant asserts that two areas at the UCC Tech

Center, called “Ward Hollow” and the “Greenhouse Area,” have

been identified as putative sources of contamination. 7             With

respect to Ward Hollow, the defendant points to evidence – in

the form of declarations from its expert, Peter de Haven, and

its Fed. R. Civ. P. 30(b)(6) corporate designee, Jerome Cibrik –

that contaminants from Ward Hollow cannot reach the plaintiff’s

property via groundwater, as the plaintiff has asserted, because

the plaintiff’s property is upgradient from Ward Hollow and

because the groundwater plume emanating from Ward Hollow is too

far from the plaintiff’s property to carry contaminants there.

See ECF No. 194-38 (hereinafter “de Haven Decl.”) ¶ 16-17; ECF



alleged release from the UCC Tech Center caused the plaintiff to
incur response costs for purposes of establishing its prima
facie case. See ECF No. 194 at 14 n.6. Because the defendant
has met its burden with respect to causation, the court declines
to address the defendant’s argument regarding the plaintiff’s
burden to establish a prima facie case.
7 The plaintiff does not appear to dispute the defendant’s
identification of Ward Hollow and the Greenhouse Area as the
putative sources of contamination. See, e.g., ECF No. 180-1 at
24.

                                        9
    Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 10 of 15 PageID #: 6735



No. 194-1 (hereinafter “Cibrik Decl.”) ¶ 14. 8


              With respect to the Greenhouse Area, 9 the defendant

points to Mr. de Haven’s declaration, which states that, due to

hydrogeological conditions, the Greenhouse Area is highly

unlikely to be the source of contaminants on the plaintiff’s

property.      See de Haven Decl. ¶¶ 7.c, 21, 43.         Further evidence

that the Greenhouse Area is not a source of contamination comes

from comparing the composition of contaminants found at the

Greenhouse Area with those found at the plaintiff’s property.

For instance, according to Mr. de Haven and Mr. Cibrik,

contaminants are found in much higher concentrations at the

plaintiff’s property than at the Greenhouse Area, which is very

unlikely if the Greenhouse Area is a source of the contaminants

on the plaintiff’s property.          See de Haven Decl. ¶¶ 7.c, 21, 25,

28.d; Cibrik Decl. ¶¶ 17, 19.          In a similar vein, Mr. de Haven

and Mr. Cibrik state that several contaminants present at the

Greenhouse Area are not present at the plaintiff’s property, and

vice versa, again a highly unlikely condition if the Greenhouse



8 Although the plaintiff does not object to ¶ 14 of Mr. Cibrik’s
declaration, it does object to ¶¶ 16 and 17 of Mr. de Haven’s
declaration. See ECF No. 210. The court has addressed these
objections in a separate order and has overruled them.
9 The court understands that the Greenhouse Area is located on
the portion of UCC Tech Center situated atop of a bluff that is
south of and overlooks the plaintiff’s property below.

                                        10
 Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 11 of 15 PageID #: 6736



Area is a source of contamination for the plaintiff’s property.

See de Haven Decl. ¶ 19, 25; Cibrik Decl. ¶ 17-18, 20. 10


            Second, the defendant argues it has presented evidence

of a different source for the contaminants on the plaintiff’s

property.   Specifically, the defendant points to evidence, as

described in Mr. Cibrik’s declaration, indicating that, for over

the last seventy-five years or more, the plaintiff’s property

has been used to store coal and deposits of fly ash, both of

which can contain the contaminants the plaintiff complains of.

See Cibrik Decl. ¶¶ 22-27; see also ECF No. 194-10; 194-11. 11


            Based on the foregoing evidence – which, at this

stage, the court views, along with all reasonable inferences

drawn therefrom, in the light most favorable to the defendant –

the court concludes that the defendant has carried its burden of

coming forward with sufficient evidence from which a jury could

find that it was not the source of the contamination on the

plaintiff’s property.      Summary judgment may be denied on this


10The plaintiff does not object to ¶¶ 17, 18, 19, or 20 of Mr.
Cibrik’s declaration, but it does object to ¶¶ 7.c, 19, 21, 25,
28.d, and 43 of Mr. de Haven’s declaration. See ECF No. 210.
The court has addressed these objections in a separate order and
has overruled them.
11The plaintiff does not object to ¶¶ 22, 23, 24, or 26 of Mr.
Cibrik’s declaration, but it does object to ¶¶ 25 and 27 of his
declaration. See ECF No. 210. The court has addressed these
objections in a separate order and has overruled them.

                                     11
 Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 12 of 15 PageID #: 6737



basis.


B.   Summary judgment is premature.


           Summary judgment may also be denied under Rule 56(d).

As the defendant points out, at the time the plaintiff filed its

motion for partial summary judgment, the parties had over four

months of discovery remaining.       See ECF No. 131.      Recently, upon

the parties’ joint motion, the court has entered an order

extending the discovery period.


           The defendant argues that, at the time the current

motion was briefed, it had not yet had an opportunity to conduct

necessary discovery.     Specifically, the defendant points out

that, at the time the current motion was briefed, it had not had

the opportunity to collect and test soil samples from the

plaintiff’s property.      Indeed, the defendant filed a motion to

compel an inspection and a sampling of the soil of the

plaintiff’s property – which the plaintiff opposed through

briefing and a motion to strike the defendant’s reply brief and

evidence cited therein – and the Magistrate Judge granted the

motion only after briefing on the current motion had completed.

See ECF No. 164; ECF No. 173; ECF No. 176; ECF No. 199.


           The defendant also states that it had not yet had the

opportunity to depose the plaintiff’s expert, Dr. D. Scott

                                     12
 Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 13 of 15 PageID #: 6738



Simonton.   As the defendant observes, much of the evidence

underpinning the plaintiff’s current motion is in the form of an

October 13, 2020 declaration from Dr. Simonton.           See ECF No.

180-1 (citing Dr. Simonton’s declaration throughout); ECF No.

180-3 (setting forth Dr. Simonton’s October 13, 2020

declaration).    As the defendant further observes, Dr. Simonton’s

October 13, 2020 declaration seems to be inconsistent with his

July 18, 2019 declaration, which was filed in support of the

plaintiff’s initial motion for partial summary judgment, on the

issue of causation.     Compare ECF No. 79-2 ¶ 25 (“[T]he sole

plausible source of the[] contaminants on the [plaintiff’s]

[p]roperty . . . is the migration of such contaminants from the

[UCC Tech Center].”), with ECF No. 180-3 ¶¶ 51, 117, 169

(indicating that the contaminants at the UCC Tech Center, the

Filmont Site, and the UCC Railyard may all be sources of

contaminants on the plaintiff’s property).          The defendant argues

that Dr. Simonton’s deposition, which would address the issue of

causation and the seeming inconsistencies in his declarations,

should occur after the testing of soil samples from the

plaintiff’s property, as described earlier herein.


            The defendant has submitted the declaration of its

counsel, Patricia Bello, detailing the parties’ discovery

efforts in this matter and averring that the defendant had not


                                     13
 Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 14 of 15 PageID #: 6739



had the opportunity to conduct necessary discovery to oppose the

current motion.     See ECF No. 194-15. 12


           The court concludes that the defendant has shown that,

at the time briefing was completed, it had not had the

opportunity to discover information essential to its opposition

to the current motion for partial summary judgment.           The

defendant has demonstrated, through its briefing and Ms. Bello’s

declaration, its plans to uncover through further discovery

specific information, as outlined in the preceding paragraphs,

that bears on the issue of causation.         Accordingly, the court

concludes that the defendant has satisfied the requirements of

Rule 56(d) and that the plaintiff’s current motion is premature.


                             IV.   Conclusion


           For the foregoing reasons, it is ORDERED that the

plaintiff’s renewed motion for partial summary judgment (ECF No.



12The plaintiff objects to ¶¶ 7, 8, and 10 of Ms. Bello’s
declaration, pursuant to Fed. R. Civ. P. 56(c)(2). See ECF No.
210. To the extent Ms. Bello’s declaration is submitted to
show, pursuant to Rule 56(d), that the defendant cannot present
facts essential to its opposition without further discovery, the
defendant’s objection under Rule 56(c)(2) is misplaced. Rule
56(c)(2) allows a party to object that an opponent’s evidence
used to support or dispute a material fact for purposes of
summary judgment cannot be presented in an admissible form. It
has no application to an affidavit submitted for the purpose of
showing that further discovery is needed pursuant to Rule 56(d).

                                     14
 Case 2:18-cv-01230 Document 278 Filed 05/25/21 Page 15 of 15 PageID #: 6740



178) be, and hereby it is, denied. 13


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                          ENTER: May 25, 2021




13It is further ORDERED that the plaintiff’s motion to exceed
the page limitation for the memorandum in support of its renewed
motion for partial summary judgment (ECF No. 179) be, and hereby
it is, granted.

                                     15
